Case 4:19-cv-04014-SOH Document 93                        Filed 06/01/20 Page 1 of 1 PageID #: 552



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

GERRY LYNN DAVIS, JR.                                                                             PLAINTIFF

v.                                         Case No. 4:19-cv-4014

DEPUTY GARY DORMAN, Hempstead County
Sheriff; JUSTIN HUGHES, Jail Administrator,
Nevada County Detention Facility; OFFICER
DREW RATHER, Jailer Nevada County
Detention Facility; TOMI HASH; REYN BROWN;
and CODY FERGERSON.                                                                           DEFENDANTS
                                        ORDER

        Before the Court is the Amended Report and Recommendation 1 filed May 4, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 90). Judge Bryant recommends that the Court grant Defendant Ferguson’s Motion for

Summary Judgment. (ECF No. 69).

        Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). The Court finds no clear error warranting a departure from

Judge Bryant’s recommendation.              Therefore, the Court adopts the Amended Report and

Recommendation (ECF No. 90) in toto. Defendant Ferguson’s Motion for Summary Judgment

(ECF No. 69) should be and hereby is GRANTED. Accordingly, Plaintiff’s claims against

Defendant Ferguson are hereby DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED, this 1st day of June, 2020.


                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      Chief United States District Judge

1
 The original Report and Recommendation addressed Plaintiff’s official capacity claims against Defendant Ferguson.
These claims had been previously dismissed. (ECF No. 48). The instant Amended Report and Recommendation was
entered to address this oversight.
